UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-2235


WILLIAM A. TACCINO,

                Plaintiff – Appellant,

          v.

BANK OF AMERICA, successor to LaSalle Bank National Assoc.;
DANIEL J. TOBIN; BALLARD & SPAHR, LLC,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:12-cv-02677-RDB)


Submitted:   January 30, 2013             Decided:   February 7, 2013


Before AGEE and THACKER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


William A. Taccino, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               William A. Taccino appeals the district court’s order

dismissing his civil complaint for failure to state a claim.                  We

have     reviewed       the   record    and   find   no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.     Taccino v. Bank of America, No. 1:12-cv-02677-RDB (D.

Md. Sept. 17, 2012).          We dispense with oral argument because the

facts    and    legal    contentions    are   adequately   presented     in   the

materials      before    this   court   and   argument    would   not   aid   the

decisional process.

                                                                        AFFIRMED




                                         2